DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,575,297 (hereinafter Patent’297). Although the conflicting claims are not identical, they are not patentably distinct from each other because some of the limitations in the instant application claim 1 has been eliminated from patent claim 12 as seen in the bold and italic in the tables below. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Instant application claim 1:                           Patent’297 claim 12:
A terminal comprising: 
A terminal comprising: 

a receiver, which, in operation, receives downlink control information (DCI) used for scheduling time domain units; and

a receiver, which, in operation, receives downlink control information (DCI) containing control information for a plurality of first transmission time intervals (TTIs) each having a TTI length shorter than a second TTI; and 

circuitry, which, in operation, decodes downlink data based on the DCI, 

circuitry, which, in operation, demultiplexes a downlink data signal from a received signal using the DCI, and assigns an uplink data signal to an uplink resource using the DCI, 

wherein the DCI includes first control information respectively configured for the time domain units and second control information configured for all of the time domain units, and the second control information includes a modulation and coding scheme (MCS) and a frequency resource assignment

wherein first control information on retransmission processing for a data signal is configured for each of the plurality of first TTIs, second control information other than the first control information is configured in common among the plurality of first TTIs corresponding to the first control information, a Demodulation Reference signal (DMRS) is mapped to the plurality of first TTIs, and the transmitter transmits the first control information and the second control information in a same subframe.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2020/0296705 to Xia et al (hereinafter Xia) in view of US Pub. 2018/0242288 to Kim.

In regard claim 1, Xia teaches or discloses a terminal comprising: 
a receiver, which, in operation, receives downlink control information (DCI) used for scheduling time domain units (see paragraph [0028], UE 104 initially receives the downlink control information (DCI) message in a physical downlink control channel (PDCCH)); and
circuitry, which, in operation, decodes downlink data based on the DCI (see paragraph [0036], to decode the DCI message in the ePDCCH very quickly);
wherein the DCI includes first control information respectively configured for the time domain units and second control information configured for all of the time domain units, and the second control information includes a modulation and coding scheme (MCS) and a frequency resource assignment (see paragraph [0028], the DCI message may indicate the scheduling information for downlink data in a physical downlink shared channel (PDSCH) in the current subframe. For example, the DCI message includes resource allocation (RA), the modulation and coding scheme (MCS), and additional information. Also, the DCI message may indicate scheduling information for uplink data in the physical uplink shared channel (PUSCH) in a future subframe).
Xia may not explicitly teach or disclose first control information and second control information includes a modulation and coding scheme (MCS).
However, Kim teaches or discloses first control information and second control information includes a modulation and coding scheme (MCS) (see paragraphs [0010] and [0078], the first downlink control information may include information on a first MCS level for the first downlink data signal, and the second downlink control information may include information on a second MCS level for the second downlink data signal. If the first MCS level is identical to the second MCS level, it is desirable that the identification information includes ratio information between transmission power of the second downlink data signal and transmission power of the downlink signal for the paired UE).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify system and method for delay scheduling of Xia by including first control information and second control information includes a modulation and coding scheme (MCS) suggested by Kim. This modification would provide to efficiently perform scheduling the multi-user superposition transmission (MUST) read on paragraph [0013].

In regard claims 2 and 10, Xia teaches or discloses the terminal according to claim 1, wherein the DCI includes information indicating whether each of the time domain units is assigned or not (see paragraph [0028], the DCI message may indicate the scheduling information for downlink data in a physical downlink shared channel (PDSCH) in the current subframe. For example, the DCI message includes resource allocation (RA), the modulation and coding scheme (MCS), and additional information).

In regard claims 4 and 12, Xia teaches or discloses the terminal according to claim 1, wherein the DCI is used for scheduling the time domain units for an uplink data signal (see paragraph [0028], the DCI message may indicate scheduling information for uplink data in the physical uplink shared channel (PUSCH) in a future subframe. UE 104 may be scheduled to receive or transmit data on one or more physical resource block (PRB) pairs. In an example, the PRB pair occupies several OFDM symbols in the time domain).

In regard claims 5 and 13, Xia teaches or discloses the terminal according to claim 1, wherein the time domain units are included in one subframe (see paragraphs [0028], and [0029], the PDCCH spans the entire carrier bandwidth in the frequency domain, and occupies between one and four orthogonal frequency division multiplexing (OFDM) symbols in the time domain).

In regard claims 6 and 14, Xia teaches or discloses the terminal according to claim 1, wherein the time domain units are included in one slot (see paragraphs [0004], and [0032], the time dimension of the system uses symbols, slots, subframes, and frames. In an example, the slots are 0.5 ms in duration. The subframes may contain two slots and be 1 ms in duration, while the frames may contain ten subframes and be 10 ms in duration. There are seven symbols in a slot when a normal cyclic prefix (CP) is used).

In regard claims 7 and 15, Xia teaches or discloses the terminal according to claim 1, wherein each of the time domain units is shorter than one subframe (see paragraphs [0004], and [0032]).

In regard claims 8 and 16, Xia teaches or discloses the terminal according to claim 1, wherein each of the time domain units is shorter than one slot (see paragraphs [0004], and [0032]).

In regard claim 9, Xia teaches or discloses a communication method comprising: 
receiving downlink control information (DCI) used for scheduling time domain units (see paragraph [0028], UE 104 initially receives the downlink control information (DCI) message in a physical downlink control channel (PDCCH)); and
decoding downlink data based on the DCI (see paragraph [0036], to decode the DCI message in the ePDCCH very quickly);
wherein the DCI includes first control information respectively configured for the time domain units and second control information configured for all of the time domain units, and the second control information includes a modulation and coding scheme (MCS) and a frequency resource assignment (see paragraph [0028], the DCI message may indicate the scheduling information for downlink data in a physical downlink shared channel (PDSCH) in the current subframe. For example, the DCI message includes resource allocation (RA), the modulation and coding scheme (MCS), and additional information. Also, the DCI message may indicate scheduling information for uplink data in the physical uplink shared channel (PUSCH) in a future subframe).
Xia may not explicitly teach or disclose first control information and second control information includes a modulation and coding scheme (MCS).
However, Kim teaches or discloses first control information and second control information includes a modulation and coding scheme (MCS) (see paragraphs [0010], and [0078], the first downlink control information may include information on a first MCS level for the first downlink data signal, and the second downlink control information may include information on a second MCS level for the second downlink data signal. If the first MCS level is identical to the second MCS level, it is desirable that the identification information includes ratio information between transmission power of the second downlink data signal and transmission power of the downlink signal for the paired UE).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify system and method for delay scheduling of Xia by including first control information and second control information includes a modulation and coding scheme (MCS) suggested by Kim. This modification would provide to efficiently perform scheduling the multi-user superposition transmission (MUST) read on paragraph [0013].


Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Xia in view of Kim as applied to claims above, and further in view of US Patent 10,327,258 to Yang et al.
In regard claims 3 and 11, Xia and Kim may not explicitly teach or disclose the terminal according to claim 1, wherein the first control information includes at least one of information indicating an HARQ process number, a new data indicator (NDI), a redundancy version (RV), or a combination of a plurality of transport blocks and codewords.
However, Yang teaches or discloses wherein the first control information includes at least one of information indicating an HARQ process number, a new data indicator (NDI), a redundancy version (RV), or a combination of a plurality of transport blocks and codewords (see col. 13, lines 49-57, combination selected from control information such as a hopping flag, RB allocation, modulation coding scheme (MCS), redundancy version (RV), new data indicator (NDI), transmit power control (TPC), cyclic shift demodulation reference signal (DM RS), UL index, channel quality information (CQI) request, DL assignment index, HARQ process number, transmitted precoding matrix indicator (TPMI), precoding matrix indicator (PMI) information is transmitted to the UE as the DCI).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify system and method for delay scheduling of Xia and a wireless communication system for scheduling multi-user superposition transmission of Kim by including the first control information includes at least one of information indicating an HARQ process number, a new data indicator (NDI), a redundancy version (RV), or a combination of a plurality of transport blocks and codewords suggested by Yang. This modification would provide to efficiently transmit/receive uplink/downlink signals. Therefore, overall throughput of a wireless communication system is improved read on col. 3, lines 49-52. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Date: 12/01/2022
/PHIRIN SAM/Primary Examiner, Art Unit 2476